DETAILED ACTION
This action is in response to the application filed 22 October 2020, claiming benefit back to 23 September 2019.
	Claims 21 – 40 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/578,752 filed on 23 September 2019, now U.S. Patent 10,861,118 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 24 – 30, 31, and 34 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 10,861,118 (‘118 patent). 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,861,118 (‘118 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘118 patent is narrower than claim 21 of the instant application, and would anticipate, or at least render obvious the limitations of the instant Application, as shown below:

Claim 1 ‘118 patent 
An automatic delivery task assignment method for
temporary delivery workers, comprising: 
receiving a request to determine delivery tasks for temporary delivery workers from a user device;
retrieving delivery tasks needing assignments from a database, each delivery task associated with a delivery location and a volume of parcels;
determining a number of permanent delivery workers needed based on a volume of parcels associated with each delivery task, by:
dividing a volume of parcels associated with each delivery task by a feasible volume of delivery parcels associated with a permanent delivery worker, the feasible volume being identical for all permanent delivery workers;
retrieving permanent delivery workers and temporary delivery workers needing assignments from the database, each delivery worker associated with a feasible volume of delivery parcels;
assigning a first number of the retrieved permanent delivery workers to the retrieved delivery tasks, the first number based on the determined result of the division; and
assigning the retrieved temporary delivery workers to the retrieved delivery tasks needing assignment after the permanent delivery worker assignments, the retrieved delivery tasks comprising a second number of delivery parcels, the second number based on a determined remainder of the division; and
transmitting instructions to at least one mobile device, wherein the instructions cause the at least one mobile device to display an assigned delivery task.

An automatic delivery task assignment method for temporary delivery workers, comprising:
receiving a request to determine delivery tasks for temporary delivery workers from a user device;
retrieving delivery tasks needing assignments, each delivery task associated with a delivery location and a volume of parcels;
retrieving at least one permanent delivery worker and at least one temporary delivery worker, each delivery worker associated with a feasible volume of delivery parcels;
determining a number of permanent delivery workers by dividing a total volume of parcels associated with the retrieved delivery task by a total of feasible volumes of delivery parcels associated with the retrieved at least one permanent delivery worker;
assigning the at least one permanent delivery worker to the retrieved delivery tasks based on the determined number of permanent delivery workers; and
if at least one retrieved delivery task remains unassigned, assigning the at least one temporary delivery worker to the at least one remaining unassigned retrieved delivery task; and
transmitting instructions to at least one mobile device, wherein the instructions cause the at least one mobile device to display at least one assigned delivery task.


	The italicized portions  of the ‘118 patent anticipate the italicized portions of the instant Application, and the underlined portions of the ‘118 patent anticipate, or at least render obvious, the underlined portions of the instant Application. 
s 22 and 24 – 30 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 9 of U.S. Patent No. 10,846,812 (‘812 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 – 9 of the ‘812 patent would anticipate, or at least render obvious claims 22 and 24 – 30 of the instant application.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,861,118 (‘118 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘118 patent is narrower than claim 31 of the instant application, and would anticipate, or at least render obvious the limitations of the instant Application, for the same rationale as discussed in view of claim 21. 
	Claims 32 and 34 – 40 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 – 18 of U.S. Patent No. 10,846,812 (‘812 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11 – 18 of the ‘812 patent would anticipate, or at least render obvious claims 32 and 34 – 40 of the instant application.

Allowable Subject Matter
Claims 23 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Cao; Raymond (U.S. 2016/0364823), which is directed to systems and methods for on-demand transportation;
Lievens; Daniel et al. (U.S. 2014/0279654), which is directed to systems and methods of flexibly activating temporary attended delivery/pickup locations;
Bednarek; Kristin Kaye et al. (U.S. 2015/0228004), which is directed to smart device apps and incentives for encouraging the creation and sharing electronic lists to imrpove targeted marketing while preserving user anonymity;
Lord; Richard T. et al. (U.S. 2015/0323332), which is directed to a system and methods for identifying one or more transportation vehicle units with or without package delivery obligation for transporting one or more end users;
Zhong; Hongsheng et al. (U.S. 7,363,126), which is directed to a core area territory planning for optimizing driver familiarity and route flexibility;
Deich; Derek P. et al. (U.S. 8,306,839), which is directed to a labor resource decision support system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683